

EXHIBIT 10.5
 


AMENDMENT NO. 1, DATED AS OF OCTOBER 17, 2006,
OF THE SECOND AMENDED AND RESTATED OPERATING AGREEMENT
OF
FRONT RANGE ENERGY, LLC
TO ADD A SUBSTITUTE MEMBER AND FOR CERTAIN OTHER PURPOSES


By this amendment, dated as of the 17th day of October, 2006, the undersigned
parties amend that certain agreement (the “Agreement”), entitled “Second Amended
and Restated Operating Agreement of Front Range Energy, LLC,” dated as of
October 20, 2005, as follows:



Section 1
ADMISSION OF NEW MEMBER


Pacific Ethanol California, Inc., a California corporation (“Pacific”) is hereby
admitted as a member of Front Range Energy, LLC. By signing this Agreement,
Pacific shall be bound by all of the terms and conditions of the Agreement as
amended by this Amendment.


 
Section 2
AMENDMENT OF PROVISIONS OF AGREEMENT


The following provisions of the Agreement are amended as follows:


SECTION 6.14 Confidential Information. Without limiting the applicability of any
other agreement to which any Member may be subject, a Manager and/or Member
shall not, directly or indirectly disclose, either during his, her or its
association or employment with the Company or thereafter, any Confidential
Information of which such Manager or Member is or becomes aware. A Manager or
Member in possession of Confidential Information shall take all appropriate
steps to safeguard such information and to protect it against disclosure,
misuse, espionage, loss and theft. Notwithstanding the above, a Manager and/or
Member may disclose Confidential Information to the extent (i) the disclosure is
necessary for the Manager, Member and/or the Company’s agents, representatives,
and advisors to fulfill their duties to the Company pursuant to this Agreement
and/or other written agreements, (ii) the disclosure is required by law or a
court order, (iii) to the extent necessary to enforce rights hereunder and (iv)
the disclosure is of a general nature regarding general financial information,
return on investment and similar information, including without limitation, in
connection with communications to direct and indirect beneficial owners of Units
and controlling Persons and general marketing efforts. Notwithstanding the
foregoing, (a) this Section 6.14 shall not prohibit the disclosure of
Confidential Information by a Member or an affiliate of a Member to the extent
such disclosure is reasonably determined to be required under applicable
securities laws or under the terms of an applicable listing agreement between
any Member or an affiliate of a Member and a national stock exchange,

 
-1-

--------------------------------------------------------------------------------

 

(b) for all agreements entered into prior to the date hereof between the Company
and a Member, or an affiliate of a Member which contain individual provisions
concerning the disclosure of confidential information, including but not limited
to, Confidential Information as defined herein, which conflict with this Section
6.14, such agreements shall be governed by their individual provisions
concerning the disclosure of confidential information, and (c) to the extent
that the Company and a Member, or an affiliate of a Member enter into agreements
prior to the date hereof which do not contain individual provisions concerning
the disclosure of Confidential Information, this Section 6.14 shall control the
disclosure of Confidential Information with respect to such agreements and each
Member shall cause its affiliates to abide by the terms of this Section 6.14.
For purposes of this Section 6.14, “affiliate” has the meaning set forth in Rule
12b-2 of the regulations promulgated under the Securities Exchange Act of 1934,
as amended.
 
Section 3
AMENDMENT OF EXHIBITS


The following exhibits of the Agreement are amended as follows:


See attached Exhibit A hereto and by this reference incorporated herein.


Section 4
NO OTHER AMENDMENTS


Except as amended by this Amendment, all provisions and exhibits of the
Agreement shall remain in full force and effect.




[signature page to follow]



 
-2-

--------------------------------------------------------------------------------

 


SIGNATURES OF THE PARTIES




 
 
 
 
/s/ Daniel A. Sanders                                            
Daniel A. Sanders
 
 
Eagle Energy, LLC
 
 
 
By: /s/ David M. Fink                                             
Its: David M. Fink - President
 
 
ICM Inc.
 
 
 
By: /s/ Jerry Jones                                                   
Its: CFO
 
 
Pacific Ethanol California, Inc.
 
 
 
By: /s/ Neil M. Koehler                                           
Its: Neil M. Koehler

 
 
-3-

--------------------------------------------------------------------------------

 

Exhibit A


As of October 17, 2006


NOTE: Exhibit A may be amended from time to time to reflect adjustments to
Members’ Accounts.





       
 
Member
 
 
Units
 
 
Cash Capital
Contribution
 
 
%
 
Daniel A. Sanders
6867 Hogan Road
Gresham, OR 97080
 
50.000 Class A Units
 
 
$-0-
 
 
.1%
 
Daniel A. Sanders
6867 Hogan Road
Gresham, OR 97080
 
12,880.405 Class B Units
 
 
$12,880,405
 
 
53.72%
 
Pacific Ethanol California, Inc.
5711 N. West Avenue
Fresno, CA 93711
 
10,094.595 Class B Units
 
 
$10,094,595
 
42.10%
ICM Inc.
310 N. First
Colwich, KS 67030k
 
1,000.000 Class B Units
 
 
$1,000,000
 
 
4.17%
 
Total
 
 
24,025.000 Units
 
 
$23,975,000 
 
 
100.00%
 


 
A-1